Citation Nr: 0925963	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for Wegener's 
granulomatosis, to include as due to service-connected 
hypertension (HTN).

2.  Entitlement to service connection for a chronic kidney 
condition, to include as due to Wegener's granulomatosis.

3.  Entitlement to service connection for a lung condition, 
to include as due to Wegener's granulomatosis.

4.  Entitlement to service connection for a chronic nervous 
system condition (claimed as a brain condition), to include 
as due to Wegener's granulomatosis.

5.  Entitlement to service connection for chronic sinusitis, 
to include as due to Wegener's granulomatosis.

6.  Entitlement to service connection for hypothyroidism, to 
include as due to Wegener's granulomatosis.

7.  Entitlement to service connection for osteoporosis, to 
include as due to Wegener's granulomatosis.

8.  Entitlement to service connection for hyperglycemia 
and/or hypoglycemia, to include as due to Wegener's 
granulomatosis.

9.  Entitlement to an initial disability rating in excess of 
30 percent disabling for depressive disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claims noted 
above, including claims of entitlement to service connection 
for a heart condition and depression.  

In November 2007, the appellant presented sworn testimony 
during a Board video conference hearing which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims file.  
At that time, the appellant submitted additional evidence, 
consisting of internet articles and duplicative medical 
evidence.  He specifically waived agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2008).

The issue of entitlement to an initial disability rating in 
excess of 30 percent for depressive disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  The appellant's currently diagnosed Wegener's 
granulomatosis is not the result of a disease or injury in 
service, nor is it secondary to or aggravated by his service-
connected HTN.

2.  A chronic kidney condition, a chronic lung condition, a 
chronic nervous system and/or brain condition, sinusitis, 
hypothyroidism, osteoporosis and hyperglycemia and/or 
hypoglycemia are not the result of a disease or injury in 
service, nor are they secondary to or aggravated by any 
service-connected disability.


CONCLUSIONS OF LAW

1.  Wegener's granulomatosis was not incurred in or 
aggravated by active military service, nor is it proximately 
due to, the result of or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2008).

2.  A chronic kidney condition, a chronic lung condition, a 
chronic nervous system and/or brain condition, sinusitis, 
hypothyroidism, osteoporosis and hyperglycemia and/or 
hypoglycemia were not incurred in or aggravated by active 
military service, nor are they proximately due to, the result 
of or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  This was codified by 38 C.F.R. § 3.159(b)(1).  In 
2008, however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in March 2004 and April 
2004 fully satisfied the duty to notify provisions.  
Specifically, the appellant was informed of the criteria 
necessary to establish service connection on a secondary 
basis.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  Notice 
letters dated in March 2006 and April 2006 informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  Crucially, the appellant 
noted in correspondence dated in October 2006 that he had no 
further evidence to submit in support of his claims.  See 
appellant's statement, October 13, 2006.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.

The appellant was afforded VA medical examinations in July 
2004, December 2005 and January 2007 to obtain opinions as to 
whether his claimed conditions could be attributed to a 
service-connected disability.  Additionally, a Veterans 
Health Administration (VHA) opinion was obtained in the 
appellant's case in March 2009 to determine the nature and 
etiology of his Wegener's granulomatosis and its related 
symptoms.  Further examination or opinion is not needed on 
the claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the appellant's military service or secondary 
to a service-connected disability.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131 
(West 2002).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2008).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  In order to prevail on the issue of secondary 
service connection, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Wegener's Granulomatosis

The appellant has advanced multiple theories of entitlement 
to service connection for Wegener's granulomatosis.  First, 
he has stated his Wegener's granulomatosis was initially 
manifested by HTN in service.  Second, he has stated that his 
Wegener's granulomatosis was initially manifested by 
respiratory and sinus disorders in service and finally, he 
has alleged that his Wegener's granulomatosis is secondary to 
his service-connected HTN.  The Board finds none of the 
appellant's theories to be persuasive.

Initially, the Board notes that the appellant has been 
diagnosed with Wegener's disease and he is service-connected 
for HTN.  Elements (1) under Hickson and Wallin and element 
(2) under Wallin have been satisfied.

Review of the appellant's service treatment records does not 
reveal that he was diagnosed with Wegener's granulomatosis 
during service.  Specifically, the entrance examination 
report found all of the appellant's systems to be normal.  
See Standard Forms (SF) 88 and 93; entrance examination 
reports; October 18, 1976.  Interestingly, the appellant 
noted that he suffered from chronic or frequent colds 
"almost all year long" prior to his admission into service.  
Id.  During his time in service, however, he was seen for a 
stiff neck in 1977 and for upper respiratory difficulties in 
October 1976, March 1977, April 1978, February 1979 and May 
1979.  Upon separation examination, however, all of the 
appellant's systems were considered normal.  See SF 88 and 
93; separation examination reports; August 27, 1979.  The 
Board notes that while the appellant was not diagnosed with 
Wegener's granulomatosis in service, he was diagnosed with 
respiratory difficulties, arguably satisfying element (2) 
under Hickson.

With regard to the question of chronicity, the medical 
evidence of record does not establish that the appellant 
sought treatment for Wegener's granulomatosis or respiratory 
disabilities until many years after service.  The Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the appellant had a 
disease or injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

In support of his claim, the appellant has submitted two 
statements from J.W.G., M.D., his private rheumatologist.  
Unfortunately however, the Board finds that these statements 
are contradictory in and of themselves.  In February 2004, 
Dr. G. stated that the appellant's long standing blood 
pressure problems were "cardinal and intrinsic signs" of 
Wegener's granulomatosis, seemingly in support of the 
appellant's contention that HTN was an early manifestation of 
Wegener's granulomatosis.  In October 2006 however, Dr. G. 
opined that the appellant suffered from Wegener's 
granulomatosis for a prolonged period of time.  He noted that 
in 1976, the appellant experienced recurrent sinus problems, 
acute respiratory disease and joint pain.  He further stated 
that medical evidence now supports a finding that Wegener's 
granulomatosis may be 17 to 20 years in duration at low 
levels before manifesting as a life threatening disease, as 
it has in the appellant's situation.  See letter from J.W.G., 
M.D., October 18, 2006.  This statement appears to support 
the appellant's alternate contention, that his respiratory 
difficulties were an early manifestation of his Wegener's 
granulomatosis.

The only remaining evidence in support of the appellant's 
claim consists of lay statements alleging that his Wegener's 
granulomatosis originated in service.  The Board acknowledges 
that the appellant is competent to give evidence about what 
he experiences; for example, he is competent to discuss his 
HTN and respiratory difficulties.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the instant case, the Board has 
determined that the negative evidence is more probative.

The appellant's private rheumatologist, Dr. G., has submitted 
conflicting medical opinions.  While Dr. G. provided positive 
nexus statements in February 2004 and October 2006 above 
(though for different theories of entitlement), he also 
stated in August 2005 that while it was technically possible 
that HTN (diagnosed in 1977) was the first sign of Wegener's 
granulomatosis, this diagnosis was not made until December 
1999.  It was considered unlikely that HTN was the first sign 
of Wegener's granulomatosis and even more remote that HTN was 
the cause of the appellant's Wegener's granulomatosis.  Dr. 
G. concluded that while HTN is a feature of Wegener's 
granulomatosis, it was unlikely the cause of the current 
disease due to the 20 year time span between diagnoses.  See 
private treatment record, J.W.G., M.D., August 3, 2005.  
Whether a physician provides a basis for his medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000).  There is no indication in the record that Dr. G. 
reviewed the appellant's claims file in conjunction with his 
examinations.  Additionally, Dr. G. did not provide any 
specific reasons or bases for his drastic change in 
etiological theory between 2004 and 2006.  Therefore, the 
Board is unable to afford any of the theories presented with 
any significant probative value.

The appellant's was afforded a VA medical examination in July 
2004.  The examiner commented that according to the National 
Institute of Allergy and Infectious Diseases, Wegener's 
granulomatosis "is an uncommon disease in which the blood 
vessels are inflamed.  This inflammation damages important 
organs by limiting blood flow to those organs and destroying 
normal tissue."  Although the disease can involve any organ 
system, the examiner noted that it mainly affects the 
respiratory system and the kidneys.  

The examiner noted that the appellant was diagnosed with HTN 
in 1977 that was controlled with minimal medication.  There 
was no indication that the appellant was treated for upper 
respiratory problems or pulmonary involvement at that time 
that would be expected if he had Wegener's granulomatosis at 
that time.  There was no mention in the medical literature 
that HTN was a "cardinal and intrinsic sign" of this 
disease, as stated by Dr. G. in 2004.  The examiner concluded 
that the appellant developed HTN that was a separate and 
distinct entity from his currently diagnosed Wegener's 
granulomatosis.  See VA examination report, July 13, 2004.

The appellant was afforded a second VA examination in January 
2007.  The VA examiner noted Dr. G.'s fluctuating medical 
statements regarding the etiology of the appellant's 
Wegener's granulomatosis.  Based on the evidence of record, 
the VA examiner found that it was possible to have limited 
disease for a period of time (usually three to five years).  
However, 17 years of nasal symptoms, as alleged by the 
appellant, would have produced full blown nasal bridge 
collapse.  No such catastrophe occurred.  There was no 
evidence of nose bleeds or nose deformity.  Additionally, a 
computed axial tomography report did not show extensive local 
disease.  It was not considered likely that Wegener's 
granulomatosis was related to HTN.  See VA examination 
report, January 10, 2007.

Further, the appellant was provided with a VHA opinion by a 
rheumatologist in March 2009 to determine the nature and 
etiology of his Wegener's granulomatosis.  Upon reviewing the 
appellant's service treatment records and the claims file, 
the VHA examiner noted that it was apparent the appellant had 
made several attempts to find service-connected conditions 
for obtaining VA funds.  He had many visits to the clinic 
while in service for diagnosis and treatment of his HTN.  He 
had at least one visit for a sore throat and three visits 
referable to his sinuses.  As noted above, the appellant 
stated that he had a long history of upper respiratory 
problems, i.e. "frequent colds", prior to entering the 
Army.  The VHA examiner reviewed the submissions from Dr. G. 
and read the articles provided regarding Wegener's 
granulomatosis.  The VHA examiner also reviewed his own 
sources for anything new on the causes of Wegener's 
granulomatosis and the possibility that Wegener's 
granulomatosis could smolder for 20 years before becoming a 
clinical entity.

The VHA examiner stated that there was no way he could 
determine or find in the medical literature that would link 
HTN as a cause of Wegener's granulomatosis.  It was more 
likely that HTN associated with Wegener's granulomatosis 
would be caused by active, clinical Wegener's granulomatosis 
because of the inflammation found in the kidneys in this 
disease.  It was not likely that there was a relationship 
between the appellant's HTN and the Wegener's granulomatosis 
that developed 20 years later.  There was speculation that 
Wegener's granulomatosis and other vasculitides may be caused 
by some infectious organisms.  However, there was no 
identified organism causing the appellant's Wegener's 
granulomatosis.  It was noted that some physicians feel that 
long term chronic inflammation might eventually cause a 
number of these kinds of diseases, much like chronic smoking 
may end up causing lung cancer.  It was considered possible 
that chronically inflamed sinuses might, in a genetically 
predisposed individual, eventually lead to Wegener's 
granulomatosis.  However, the real cause has not yet been 
discovered.  The present understanding of Wegener's 
granulomatosis would make it very unlikely that the appellant 
had clinical Wegener's granulomatosis 20 years before the 
actual diagnosis was made.  See VHA medical opinion, March 
18, 2009.

In the present case, the Board finds the multiple VA 
examinations to be the most persuasive in determining the 
nature and etiology of the appellant's Wegener's 
granulomatosis.  Each of the VA examiners and the VHA 
examiner provided a thorough and supported rationale for the 
conclusions provided and the appellant's claims file was 
reviewed in conjunction with the examinations.  See Prejean, 
supra.

Though the appellant has established that he has a current 
disability and that he is service-connected for HTN, the 
evidence of record has failed to establish that his Wegener's 
granulomatosis is: (a) the direct result of service, with 
early manifestations of either HTN or respiratory 
difficulties or (b) secondary to his service-connected HTN or 
aggravated by HTN.  Without credible medical evidence 
establishing a medical nexus between service or the service-
connected HTN, the appellant's claim fails.  See Hickson; 
Wallin, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim that his Wegener's 
granulomatosis is related to service or to a service-
connected disability.  There is not an approximate balance of 
evidence.  

Remaining Disabilities

The appellant has alleged that he suffers from a chronic 
kidney condition, a chronic lung condition, a chronic nervous 
system and/or brain condition, sinusitis, hypothyroidism, 
osteoporosis and hyperglycemia and/or hypoglycemia that are 
secondary to his Wegener's granulomatosis.  The December 2005 
VA examination report supports this contention.  
Unfortunately, however, there is no legal basis upon which to 
award service connection for these disabilities as service 
connection for Wegener's granulomatosis has been denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The appellant has not alleged that he currently suffers from 
the aforementioned conditions as a direct result of service.  
For the sake of argument, however, the Board has thoroughly 
reviewed the appellant's service treatment records.  None of 
the claimed conditions were diagnosed in service, nor is 
there any medical evidence of record connecting these current 
disabilities to service.  The only evidence of record in 
support of the claims is the appellant's lay opinion.  As 
noted above, he does not have the necessary medical expertise 
to make that determination.  See Layno, supra.

As such, the Board concludes that the preponderance of the 
evidence is against the claims for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  


ORDER

Entitlement to service connection for Wegener's 
granulomatosis, to include as due to service-connected HTN, 
is denied.

Entitlement to service connection for a chronic kidney 
condition, to include as due to Wegener's granulomatosis, is 
denied.

Entitlement to service connection for a lung condition, to 
include as due to Wegener's granulomatosis, is denied.

Entitlement to service connection for a chronic nervous 
system condition (claimed as a brain condition), to include 
as due to Wegener's granulomatosis, is denied.

Entitlement to service connection for chronic sinusitis, to 
include as due to Wegener's granulomatosis, is denied.
Entitlement to service connection for hypothyroidism, to 
include as due to Wegener's granulomatosis, is denied.

Entitlement to service connection for osteoporosis, to 
include as due to Wegener's granulomatosis, is denied.

Entitlement to service connection for hyperglycemia and/or 
hypoglycemia, to include as due to Wegener's granulomatosis, 
is denied.


REMAND

Upon review of the appellant's claims file, the Board finds 
that the RO has not addressed the issue of entitlement to an 
initial disability rating in excess of 30 percent for 
depressive disorder.  In December 2006, the RO granted the 
appellant's claims of entitlement to service connection for a 
heart condition and depression.  In January 2007, the 
appellant submitted a notice of disagreement with the 
assignment of the 30 percent disability rating for his 
depression.  Because the filing of a notice of disagreement 
initiates appellate review, the claim must be remanded for 
the preparation of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue a statement of 
the case pertaining to the issue of 
entitlement to an initial disability 
rating in excess of 30 percent for 
depressive disorder.  In connection 
therewith, the appellant should be 
provided with appropriate notice of his 
appellate rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


